Citation Nr: 0410719	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-18 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether a timely substantive appeal was filed with the issue 
of whether new and material evidence has been received to reopen 
the claim for service connection for a back disability.  

2.  Whether a timely substantive appeal was filed with the issue 
of entitlement to service connection for a left leg disorder.  

3.  Whether a timely substantive appeal was filed with the issue 
of entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the Cleveland, Ohio 
(VA Special Processing Unit, Tiger Team), Department of Veterans 
Affairs (VA) Regional Office (RO).   


FINDINGS OF FACT

1.  The veteran was notified of an October 23, 2001 rating 
decision that determined that new and material evidence adequate 
to reopen the claim for service connection for a back disability 
had not been received, and that service connection for a left leg 
disorder and cervical spine disorder had been denied.  

2.  A notice of disagreement (NOD) with the denial was received by 
the RO on February 22, 2002.  

3.  The statement of the case (SOC) was sent to the veteran on 
November 13, 2002, with instructions for perfecting an appeal.  

4.  VA did not receive a request from the veteran or her 
representative for more time to file a substantive appeal.  

5.  A substantive appeal was not received by the RO at any time 
after the November 13, 2002 SOC.  


CONCLUSION OF LAW

A timely substantive appeal from the determination that new and 
material evidence had not been received to reopen the claim of 
service connection for a back disability, and for the denial of 
entitlement to service connection for a left leg disorder and 
cervical spine disorder was not filed.  38 U.S.C.A. § 7105(a), 
(d)(3) (West 2002); 38 C.F.R. §§ 20.202, 20.302(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision of October 23, 2001, the RO determined that new 
and material had not been received sufficient to reopen the claim 
of entitlement to service connection for a back disability, and 
also denied entitlement to service connection for a left leg 
disorder and cervical spine disorder.  On October 29,  2001, the 
veteran was notified by letter of that rating action.  A copy of 
the rating decision was attached to the notice, and his appellate 
rights were explained.

On February 22, 2002, a NOD was received by the RO, from the 
veteran, disagreeing with the October 23, 2001 rating decision.  
The veteran requested a personal hearing at the RO.  In August 
2002, the veteran testified at a RO hearing in Louisville, 
Kentucky.  He testified regarding the aforementioned issues and 
other issues not presently before the Board.  An SOC was sent to 
the veteran on the aforementioned issues on November 12, 2002.  
The veteran was advised that he would need to complete and file 
the enclosed VA Form 9 (substantive appeal) in order to perfect 
his appeal.  Instructions indicating what he needed to do, how 
much time he had to do it, and how to go about getting assistance 
were included.  He was also given his hearing rights and told to 
let the RO know if he did not receive a copy of the Form 9 with 
his mailing.   

The veteran was scheduled to testify at a videoconference hearing 
on July 10, 2003.  He withdrew his hearing request.  

In December 2003, the Board wrote the veteran regarding the 
timeliness of the aforementioned claims.  He was informed of what 
constituted a substantive appeal, what was found in his case, what 
he needed to know, and that he had 60 days from the date of the 
letter to respond to the timeliness issue.  No response was 
received.  


II.  Legal Analysis

A.  Veterans Claims Assistance Act

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, amended 
VA's duties to notify and to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  

The issue in this case, however, is whether an appeal has been 
perfected in order to confer jurisdiction on the Board to consider 
the claims.  

The Board has the authority to adjudicate in the first instance 
the question of timeliness of a substantive appeal and may dismiss 
an appeal in the absence of a timely-filed substantive appeal.  
VAOPGCPREC 9-99.  However, the Board should afford the claimant 
appropriate procedural protections to ensure adequate notice and 
opportunity to be heard on the question of timeliness.

In this case, the veteran was notified by the Board in a December 
2003 letter, that the  Board intended to consider the issue of the 
adequacy and /or timeliness of his substantive appeal.  He was 
given an opportunity to present evidence and argument on the 
question of the timeliness of the appeal.  His accredited 
representative was also notified.  He has been provided 
appropriate notice and assistance, and no further action is 
required in order to comply with the VCAA.

B.  Timeliness

Appellate review is initiated by a NOD and completed by receipt of 
a substantive appeal after a SOC has been furnished.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200 (2003).  A NOD or substantive appeal 
must be filed with the VA office from which the veteran received 
notice of the determination being appealed unless notice has been 
received that the applicable Department of Veterans Affairs 
records have been transferred to another Department of Veterans 
Affairs office.  38 C.F.R. § 20.300.

A substantive appeal is timely if it is received within one year 
of the date the veteran was notified of the denial of the claim, 
or within 60 days after the SOC was issued, whichever period is 
later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The 60-
day period may be extended for a reasonable period, on request, 
for good cause shown.  38 U.S.C.A. § 7105(d)(3).  Regulations 
further specify that a request for such an extension must be in 
writing and must be made prior to expiration of the time limit for 
filing.  38 C.F.R. § 20.303.

In this case, the veteran filed a NOD received by the RO on 
February 22,  2002 for the aforementioned issues and several other 
issues on appeal, later decided in his favor.  A May 22, 2002 SOC 
was provided concerning matters not presently at issue.  On August 
7, 2002, the veteran testified at a personal hearing at the RO, on 
the issues relevant here and on the other issues subsequently 
decided in his favor.  On November 8, 2002, a VA Form 9 was 
received by the RO.  This document was received prior to the 
November 12, 2002 SOC, that addressed the issues of new and 
material evidence to reopen the claim for service connection for a 
back disability, and service connection for a left leg disorder, 
and a cervical spine disability.  Furthermore, the November 8, 
2002 VA Form 9 did not specifically identify the issues appealed.  
Since the receipt on November 8, 2002 of the VA Form 9 preceded 
the issuance of the November 12, 2002 SOC, that VA Form 9 cannot 
be considered to perfect an appeal of those issues addressed in 
the November 12 document.  The veteran had until January 12, 2003 
to perfect an appeal of the issues relevant here, or a request for 
an extension could have been made for good cause.  See 38 C.F.R. § 
20.303.  This did not occur.  Therefore, the Board lacks 
jurisdiction with respect to these claims and they are dismissed.  


ORDER

As the veteran did not file a timely substantive appeal with 
respect to the issue of whether new and material evidence had been 
submitted to reopen the claim of entitlement to service connection 
for a back disability, that appeal is dismissed.  

As the veteran did not file a timely substantive appeal with 
respect to the issue of entitlement to service connection for a 
left leg disorder, that appeal is dismissed.  

As the veteran did not file a timely substantive appeal with 
respect to the issue of entitlement to service connection for a 
cervical spine disorder, that appeal is dismissed.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



